 



Exhibit 10.12
Execution Version
SEPARATION AND RELEASE AGREEMENT
     This SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is entered into as
of the 28th day of December, 2007, by and between HRB Management, Inc., a
Missouri corporation (“HRB”) and William L. Trubeck (the “Executive”).
     WHEREAS, HRB and the Executive are parties to an Employment Agreement dated
October 4, 2004 (the “Employment Agreement”);
     WHEREAS, the Executive and HRB agree to terminate his employment with HRB;
and
     WHEREAS, the Executive and HRB intend the terms and conditions of this
Agreement to govern all issues related to the Executive’s employment and
separation from HRB.
     NOW, THEREFORE, in consideration of the covenants and mutual promises
contained in this Agreement, the Executive and HRB agree as follows:
1. Resignation; Termination of Employment.
     a. Resignation. The Executive hereby agrees that, effective as of
November 5, 2007 (the “Resignation Date”), he resigned from his positions as
Chief Financial Officer of HRB and Chief Financial Officer of H&R Block, Inc.
(“Block”). In addition, effective as of the Resignation Date, the Executive
hereby confirms his resignation from all other offices, directorships,
trusteeships, committee memberships and fiduciary capacities held with, or on
behalf of, HRB or its subsidiaries or affiliates (collectively, “Affiliates”) or
any benefit plans of HRB or any Affiliate. The Executive will execute the
resignation attached as Exhibit A on minute book paper contemporaneously with
his execution of this Agreement.
     b. Termination of Employment. The parties agree that the Executive’s
employment with HRB will terminate on December 31, 2007 (the “Termination
Date”). During the period between the Resignation Date and the Termination Date
(the “Transition Period”), the Executive will remain on active payroll and be
paid his current salary in accordance with HRB’s regular payroll practices.
During the Transition Period, the Executive will make himself available for
consultation on an as-needed basis as determined by HRB’s Interim Chief
Executive Officer with respect to matters within the scope of his employment and
will respond to questions and provide guidance as requested by HRB and Block
from time to time with respect to such matters. On and after the Termination
Date, the Executive acknowledges and agrees that he will not represent himself
as being an employee, officer, director, trustee, member, partner, agent or
representative of HRB or any Affiliate for any purpose and will not make any
public statements on behalf of HRB or any Affiliate.

 



--------------------------------------------------------------------------------



 



     2. Severance Benefits. The parties agree to treat the Executive’s
termination of employment as a “Qualifying Termination” (as defined in
Section 1.06 of the Employment Agreement) for purposes of the Executive’s
eligibility for severance compensation and benefits as set forth in this
Section 2. Subject to the terms and conditions of this Agreement, including the
Executive’s executing (and not revoking) this Agreement and the Supplemental
General Release, the Executive acknowledges and agrees that he will not be
eligible for any compensation or benefits after the Termination Date except for
the following:
     a. Lump Sum Severance Payment. A lump sum cash payment on the date the
revocation period applicable to the Supplemental General Release (as defined in
Section 7) lapses, provided that the Executive has not revoked the execution of
this Agreement or the Supplemental General Release, equal to $900,000, which
represents the sum of the Executive’s (1) annual base salary of $500,000 and
(2) target short-term incentive compensation for HRB’s fiscal year 2008 of
$400,000, each determined as of the date of this Agreement.
     b. Employee Benefits.
          (i) Health Benefits. Subject to the Executive’s timely election of
continuation coverage under the Consolidated Budget Omnibus Reconciliation Act
of 1985, as amended (“COBRA”), continued participation in the medical, dental
and vision plans maintained by HRB for a period of up to 12 months following the
Termination Date as if the Executive had continued in employment with HRB during
such period (including the Executive’s obligation to pay the employee portion of
any contribution or premium but excluding an employee’s ability to pay premiums
with pre-tax dollars); provided, however, that such participation shall
terminate if the Executive fails to pay any required contribution or premium or
if the Executive becomes eligible for health benefits of a subsequent employer
(whether or not the Executive accepts such benefits), except that HRB’s
obligation to continue to make available continuation coverage under COBRA at
the full COBRA rates shall be determined in accordance with COBRA. The Executive
will notify HRB of his eligibility for medical, dental or vision benefits from a
subsequent employer within 30 days of such eligibility. In addition, HRB shall
pay any out-of-pocket expenses the Executive incurs in connection with a
comprehensive Mayo Clinic physical prior to June 30, 2008.
          (ii) Other Insurance Coverage. A lump sum cash payment on the date the
payment specified in sub-paragraph 2.a above is to be paid, equal to $600, which
represents HRB’s premium cost for 12 months of group life and accidental death
and dismemberment insurance coverage for the Executive. In addition, HRB shall
take (or shall cause to be taken) such action as necessary to enable the
transfer of the life insurance policy on the Executive to the Executive or his
assignee following the Termination Date in accordance with the terms of such
policy, provided that the Executive timely completes all necessary forms and

-2-



--------------------------------------------------------------------------------



 



pays HRB or otherwise makes arrangements for the payment to HRB of an amount
equal to the amount of the premiums paid by HRB or its Affiliate for such policy
through the Termination Date.
          (iii) Tax-Qualified Plans. The Executive shall be eligible to receive
any accrued, vested benefits to which he is otherwise entitled under the
tax-qualified pension and 401(k) plans of HRB and its Affiliates.
     c. Stock Options. Vesting of the portion of any outstanding stock option to
purchase shares of common stock of Block granted to the Executive by Block more
than six months prior to the Termination Date and that is scheduled to vest
between the Termination Date and June 30, 2009 (based solely on the time-
specific vesting schedule included in the applicable stock option agreement) as
of the Termination Date. A list of the stock options that will be vested as of
the Termination Date is attached as Exhibit B. All outstanding stock options
vested as of the Termination Date will remain exercisable until March 31, 2009,
but in no event beyond the stated term of the stock option. Any stock options
not vested as of the Termination Date shall be forfeited as of the Termination
Date.
     d. Restricted Shares. Termination of all restrictions on any shares of
Block’s common stock awarded to the Executive by Block that would have lapsed
absent a termination of employment in accordance with their terms by reason of
time between the Termination Date and June 30, 2009 such that such shares of
Block’s common stock shall be fully vested as of the Termination Date. Any
shares unaffected by the operation of this sub-section shall be forfeited as of
the Termination Date. A list of the restricted shares that will be vested as of
the Termination Date is attached as Exhibit C.
     e. Performance Shares. One-half the number of performance shares that would
have been awarded to him under the June 30, 2006 grant at the end of the
performance period (June 30, 2009) (including the amount of any dividends
related thereto) determined based on the achievement of the performance goals at
the end of the performance period and paid at the time payments are made
generally to other individuals who received an award of performance shares on
June 30, 2006. On the Termination Date, the Executive shall forfeit to HRB all
performance shares Block awarded him pursuant to a cycle which is less than one
year old as of the Termination Date. A list of the performance shares eligible
to become payable pursuant to this sub-section is attached as Exhibit D.
     f. Deferred Compensation. Full vesting of the Executive’s account balance
and payment in accordance with the Executive’s payment elections under the H&R
Block Deferred Compensation Plan for Executives, as amended and restated as of
July 1, 2002, and thereafter amended.
     g. Other Amounts. A lump sum cash payment on the date the payment specified
in sub-paragraph 2.a above is to be paid equal to $57,692,

-3-



--------------------------------------------------------------------------------



 



which represents the sum of (i) the reasonable business expenses and
disbursements incurred by the Executive prior to the Termination Date and
reimbursable under HRB’s reimbursement policy and (ii) the Executive’s accrued
but unused vacation time through the Termination Date required to be paid under
HRB’s vacation policy.
     3. Return of Property. The Executive represents to HRB that he has
destroyed or returned to HRB any and all files or other property (both tangible
and intellectual) of HRB and any Affiliate (said property includes, but is not
limited to, files, monthly management financial booklets, projections,
forecasts, balance sheets, income statements, audited financial statements,
total cost development budgets, actual or prospective purchaser or customer
lists, written proposals and studies, plans, drawings, specifications, reports
to creditors, books, accounts, reports to directors, minutes, resolutions,
certificates, bank account numbers, passwords, rolodexes, identification cards,
credit cards, computers, fax machines, cellular or other telephones,
Blackberries, beepers, PDA’s, keys, card access keys to any building of HRB or
any Affiliate, deeds, contracts, office equipment and supplies, records,
computer disks and any other documents or things received or acquired in
connection with the Executive’s employment with HRB) without retaining any
copies or extracts thereof. Notwithstanding the foregoing, the Executive has no
duty with respect to any information that has been or is generally available to
the public.
     4. Full Discharge. The Executive agrees and acknowledges that the payments
and benefits provided in Section 2 and the other entitlements hereunder: (a) are
in full discharge of any and all liabilities and obligations of HRB to the
Executive, monetarily or with respect to employee benefits or otherwise,
including any and all obligations arising under any alleged written or oral
employment agreement, policy, plan or procedure of HRB or any Affiliate,
including the Employment Agreement and/or any alleged understanding or
arrangement between the Executive and HRB or any of its officers or directors;
and (b) exceed any payment, benefit, or other thing of value to which the
Executive might otherwise be entitled but for this Agreement under any policy,
plan or procedure of HRB or any prior agreement between the Executive and HRB,
except for accrued, vested amounts under any tax-qualified pension and 401(k)
plans maintained by HRB, which amounts, if any, will be paid in accordance with
the terms of such plan.
     5. Future Conduct and Obligations.
     a. The Executive, for himself and for his heirs, dependents, assigns,
agents, executors, administrators, trustees and legal representatives agrees
that he will not (and will use his best efforts to cause such affiliates to not)
at any time engage in any form of conduct, or make any statements or
representations, that disparage or otherwise impair the reputation, goodwill, or
commercial interests of HRB, any Affiliate or any of their agents, officers,
directors, employees and/or stockholders. HRB and Block agree to not issue any
press release or other

-4-



--------------------------------------------------------------------------------



 



official, written statement that disparages or otherwise impairs the Executive’s
business reputation. The foregoing shall not be violated by: (i) truthful
statements by either party in response to legal process or required governmental
testimony or filings; (ii) statements by HRB or Block that they in good faith
believe are necessary or appropriate to make in connection with performing their
duties to HRB and/or Block; or (iii) statements by the Executive that he in good
faith believes are necessary or appropriate to make to refute statements of HRB,
Block, or the officers or directors of either HRB or Block.
     b. The Executive agrees to reasonably assist and cooperate with HRB (and
its outside counsel) in connection with the defense or prosecution of any claim
that may be made or threatened against or by HRB or any Affiliate, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving HRB or any Affiliate, including any proceeding before any
arbitral, administrative, judicial, legislative, or other body or agency,
including preparing for and testifying in any proceeding to the extent such
claims, investigations or proceedings relate to services performed by the
Executive, pertinent knowledge possessed by the Executive, or any act or
omission by the Executive. The Executive will perform such acts and execute and
deliver such documents that may be reasonably necessary to carry out the
provisions of this Section 5. The Executive’s agreement under this Section 5 is
limited such that any such assistance and cooperation shall not unreasonably
interfere with the Executive’s subsequent employment. HRB will reimburse the
Executive for the reasonable out-of pocket expenses incurred as a result of such
cooperation.
     c. The Executive hereby agrees that the termination of the Executive’s
employment will not affect the provisions of the Employment Agreement which
impose continuing obligations on him following termination of the Employment
Agreement and specifically acknowledges the existence and applicability of
Sections 2.01, 2.02, 3.01, 3.02, 3.06, and 4.03. Such restrictions will remain
in full force and effect following the Termination Date as provided in the
Employment Agreement. Section 3.03 of the Employment Agreement will remain in
full force and effect for 12 months following the Termination Date,
notwithstanding any provision of the Employment Agreement to the contrary. The
Executive also specifically acknowledges the existence and applicability of the
covenants set forth in the award agreements evidencing the grant of any equity
compensation by Block. Notwithstanding the foregoing, the parties agree that
Section 3.05 of the Employment Agreement and any similar non-compete restriction
in any award agreement evidencing the grant of any equity compensation by Block
shall not apply following the Termination Date and that the provisions of
Section 5.d, below, shall apply.
     d. The Executive acknowledges that in the course of the Executive’s
employment with HRB, the Executive became familiar with Block’s trade secrets
and with other confidential information concerning Block and its Affiliates and

-5-



--------------------------------------------------------------------------------



 



agrees that for a period of 12 months following the Termination Date, the
Executive will not, directly or indirectly, engage in, or own or control any
interest in (except as a passive investor in less than one percent of the
outstanding securities of publicly held companies), or act as an officer,
director or employee of, or consultant, advisor or lender to, any firm,
corporation, partnership, limited liability company, institution, business,
government agency, or entity that engages in any business that is competitive
with the primary business activities of Block’s Tax Services segment as of the
date hereof (which are tax preparation, accounting and small business services)
and shall in no event limit the Executive’s right to engage in, own or control,
or act or compete (as described above) in activities in the banking and related
financial services industries). If the restrictions in this Section 5.d are
determined by an arbitrator to be excessive in duration or scope or unreasonable
or unenforceable under the laws of any state, it is the intention of the parties
that such restriction be modified or amended to render it enforceable to the
maximum extent permitted by the laws of that state. The running of the 12 month
period contained in this Section 5.d will be suspended during any period of
violation and/or any period of time required to enforce this covenant, it being
the intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation.
     6. General Release.
     a. For and in consideration of the payments to be made and the promises set
forth in this Agreement and in accordance with Section 1.06(d) of the Employment
Agreement, the Executive, for himself and for his heirs, dependents, assigns,
agents, executors, administrators, trustees and legal representatives
(collectively, the “Releasors”) hereby forever releases, waives and discharges
the Released Parties (as defined below) from each and every claim, demand, cause
of action, fees, liabilities or right of any sort (based upon legal or equitable
theory, whether contractual, common-law, statutory, federal, state, local or
otherwise), known or unknown, which Releasors ever had, now have, or hereafter
may have against the Released Parties by reason of any actual or alleged act,
omission, transaction, practice, policy, procedure, conduct, occurrence, or
other matter from the beginning of the world up to and including the Effective
Date (as defined in Section 17), including without limitation, those in
connection with, or in any way related to or arising out of, the Executive’s
employment or termination of employment or any other agreement, understanding,
relationship, arrangement, act, omission or occurrence, with the Released
Parties.
     b. Without limiting the generality of the previous paragraph, this Release
is intended to and shall release the Released Parties from any and all claims,
whether known or unknown, which Releasors ever had, now have, or may hereafter
have against the Released Parties including, but not limited to: (1) any claim
of discrimination or retaliation under the Age Discrimination in

-6-



--------------------------------------------------------------------------------



 



Employment Act, Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, as amended (excluding claims for accrued, vested benefits
under any employee benefit or pension plan of the Released Parties subject to
the terms and conditions of such plan and applicable law) and the Family and
Medical Leave Act; (2) any claim under the Missouri Service Letter Statute, the
Missouri Human Rights Act and the Civil Rights Ordinance of Kansas City,
Missouri; (3) any other claim (whether based on federal, state or local law or
ordinance, statutory or decisional) relating to or arising out of the
Executive’s employment, the terms and conditions of such employment, the
termination of such employment and/or any of the events relating directly or
indirectly to or surrounding the termination of such employment, including, but
not limited to, breach of contract (express or implied), tort, wrongful
discharge, detrimental reliance, defamation, emotional distress or compensatory
or punitive damages; and (4) any claim for attorney’s fees, costs, disbursements
and the like.
     c. HRB and the Executive acknowledge and agree that the release set forth
in this Section 6 does not in any way affect: (1) the Executive’s rights of
indemnification to which the Executive was entitled immediately prior to the
Termination Date under Section 4.06 of the Employment Agreement; (2) the
Executive’s accrued, vested rights under any tax-qualified pension and 401(k)
plans maintained by HRB; and (3) the right of the Executive to take whatever
steps may be necessary to enforce the terms of this Agreement.
     d. For purposes of this Release, the “Released Parties” means HRB, all
current and former parents, subsidiaries, related companies, partnerships, joint
ventures and employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs), and, with respect to each of them,
their predecessors and successors, and, with respect to each such entity, all of
its past, present, and future employees, officers, directors, members,
stockholders, owners, representatives, assigns, attorneys, agents, insurers, and
any other person acting by, through, under or in concert with any of the persons
or entities listed in this paragraph, and their successors (whether acting as
agents for such entities or in their individual capacities).
     7. Supplemental General Release. The Executive agrees to deliver to HRB an
executed Supplemental General Release attached as Exhibit E within 21 days after
the Termination Date. The Executive agrees that all HRB covenants (including
HRB’s obligation to make or provide payments and benefits pursuant to Section 2)
that relate to its obligations beyond the Termination Date are contingent on the
Executive’s execution of (and not revoking) the Supplemental General Release.
     8. No Existing Suit. The Executive represents and warrants that, as of the
Effective Date of this Agreement, he has not filed or commenced any suit, claim,
charge, complaint, action, arbitration, or legal proceeding of any kind against
HRB or any

-7-



--------------------------------------------------------------------------------



 



Affiliate. The Executive acknowledges that this Agreement does not prohibit him
from filing a charge of discrimination with the Equal Employment Opportunity
Commission.
     9. Certain Forfeitures in Event of Breach or Other Liability to HRB. The
Executive acknowledges and agrees that, notwithstanding any other provision of
this Agreement, if the Executive materially breaches any obligation under this
Agreement, or there is a final determination by a court of competent
jurisdiction or an arbitrator, or an agreement by the Executive as part of a
settlement, that the Executive is otherwise liable to HRB or any Affiliate, HRB
retains the right to recoup any and all payments and benefits provided for in
Section 2, any damages suffered by HRB or any Affiliate, plus reasonable
attorneys’ fees incurred in connection with such recovery and, to the extent
that such benefits have not been fully disbursed to the Executive, HRB reserves
its rights to stop all future disbursements of such benefits, except to the
extent that such action is prohibited by law or would result in the invalidation
of the release provided by the Executive under this Agreement. The parties agree
that any breach of the covenants in Sections 5.b — 5.e or Articles Two and Three
of the Employment Agreement shall be deemed a material breach of an obligation
under this Agreement and that HRB shall not have any remedy under this Section 9
for any breach of the covenant in Section 5.a. In addition, the parties agree
that should HRB make any determination regarding its rights under this
Section 9, an entity reviewing such determination shall not apply a presumption
in favor of HRB by virtue of HRB’s prior determination.
     10. Company Release. For and in consideration of the promises set forth in
this Agreement, HRB and each of its Affiliates hereby forever releases, waives
and discharges the Executive from each and every claim, demand, cause of action,
fees, liabilities or right of any sort (based upon legal or equitable theory,
whether contractual, common-law, statutory, federal, state, local or otherwise),
known or unknown, which HRB and each of its Affiliates ever had, now have, or
hereafter may have against the Executive by reason of any actual or alleged act,
omission, transaction, practice, policy, procedure, conduct, occurrence, or
other matter from the beginning of the world up to and including the Effective
Date, including without limitation, those in connection with, or in any way
related to or arising out of, the Executive’s employment or termination of
employment or any other agreement, understanding, relationship, arrangement,
act, omission or occurrence, with HRB or its Affiliates; provided, however,
notwithstanding the generality of the foregoing, nothing herein will be deemed
to release the Executive from (a) any intentional or knowing violations of law,
(b) any intentional acts of misconduct engaged in by the Executive while
employed as an employee of HRB or Block or while serving as an officer of HRB or
Block, including misappropriation, fraud or theft or (c) any other act or
omission that would constitute grounds for terminating the Executive’s
employment for “cause” (as defined in the Employment Agreement).
     11. Indemnification. The Executive shall continue to be entitled to
indemnification under Section 4.06 of the Employment Agreement. In addition, HRB
shall continue to cover the Executive under HRB’s directors’ and officers’
liability

-8-



--------------------------------------------------------------------------------



 



insurance policies on the same basis as other officers and directors while
liability exists with regard to such actions or inactions.
     12. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior promises or agreements made by, to, or between the parties,
whether oral or written with respect to the subject matter hereof, including the
Employment Agreement (other than as specifically provided herein). This
Agreement may not be amended except by a writing signed by all parties. There
are no other promises, agreements, or commitments made by, to, or between the
parties, other than those set forth in the written text of this Agreement.
     13. Applicable Law. This Agreement shall be construed, interpreted, and
applied in accordance with the law of the State of Missouri without regard to
principles of conflict of laws.
     14. No Transfer by Executive. The Executive represents and warrants that he
has not sold, assigned, transferred, conveyed or otherwise disposed of to any
third party, by operation of law or otherwise, any action, cause of action,
suit, debt, obligations, account, contract, agreement, covenant, guarantee,
controversy, judgment, damage, claim, counterclaim, liability or demand of any
nature whatsoever relating to any matter covered by this Agreement. This
Agreement is personal to the Executive and he may not assign, pledge, delegate
or otherwise transfer any of his rights, obligations or duties under this
Agreement.
     15. Dispute Resolution; Expenses.
     a. The parties hereto may attempt to resolve any dispute hereunder
informally via mediation or other means. Otherwise, any controversy or claim
arising out of or relating to this Agreement, or any breach thereof, will,
except as provided in Section 4.03 of the Employment Agreement, be adjusted only
by arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (except that the decision of the arbitrator(s)
must not be a compromise but must be the adoption of the submission by one of
the parties), and judgment upon such award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The arbitration will be held
in Kansas City, Missouri, or such other place as may be agreed upon at the time
by the parties to the arbitration.
     b. In the event that either party hereto brings any legal action or other
proceeding to enforce or interpret any of the rights, obligations or provisions
of this Agreement, or because of a dispute, breach or default in connection with
any of the provisions of this Agreement, the prevailing party shall be entitled
to recover from the non-prevailing party reasonable attorneys’ fees and all
other costs (including the arbitrator’s fees and expenses) in such action or
proceeding in addition to any other relief to which such prevailing party may be
entitled.

-9-



--------------------------------------------------------------------------------



 



     c. Notwithstanding anything in this Agreement to the contrary, in the event
of a breach or threatened breach by either party of the provisions of Section
5.a, (i) the parties acknowledge the other party’s remedies at law would be
inadequate and, in recognition of this fact, each party agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
such party, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available and (ii) any controversy or claim arising out of or relating to
Section 5.a of this Agreement will not be settled by mediation or arbitration
and the parties hereby irrevocably submit to the exclusive jurisdiction of any
state or federal court in Kansas City, Missouri for any suit, action or
proceeding arising out of or relating to or concerning Section 5.a of this
Agreement.
     16. Notices. Any notice, waiver or other communication given hereunder will
be delivered (except as set forth in Section 18 in respect of a written notice
of revocation) as follows: (a) in the case of HRB, by personal delivery,
certified or registered mail (return receipt requested), or delivery by a
recognized overnight commercial courier, addressed to HRB Management, Inc., One
H&R Block Way, Kansas City Missouri 64105, to the attention of the General
Counsel; and (b) in the case of the Executive, by personal delivery, certified
or registered mail (return receipt requested), or delivery by a recognized
overnight commercial courier, addressed to the last address on the records of
HRB. Notices served will be deemed given and effective upon actual receipt (or
refusal of receipt).
     17. Nonadmissibility. Nothing contained in this Agreement, or the fact of
its submission to the Executive, will be admissible evidence against either
party in any judicial, administrative, or other legal proceeding (other than an
action for breach of this Agreement), or be construed as an admission of any
liability or wrongdoing on the part of either party or of any violation of
federal, state, or local statutory law, common law or regulation.
     18. Knowing and Voluntary Waiver. By signing this Agreement, the Executive
expressly acknowledges and agrees that: (a) he has carefully read it and fully
understands what it means; (b) he has discussed this Agreement with an attorney
of his choosing before signing it; (c) he has been given at least 21 calendar
days to consider this Agreement; (d) he has agreed to this Agreement knowingly
and voluntarily and was not subjected to any undue influence or duress; (e) the
consideration provided him under this Agreement is sufficient to support the
releases provided by him under this Agreement; (f) he may revoke his execution
of this Agreement within seven days after he signs it by sending written notice
of revocation as set forth below; and (g) on the eighth day after he executes
this Agreement (the “Effective Date”), this Agreement becomes effective and
enforceable, provided that the Executive does not revoke this Agreement during
the revocation period. Any revocation of the Executive’s execution of this
Agreement must be submitted, in writing, to HRB Management, Inc., One H&R Block
Way, Kansas City

-10-



--------------------------------------------------------------------------------



 



Missouri 64105, to the attention of the General Counsel, stating “I hereby
revoke my execution of the Agreement.” The revocation must be personally
delivered to the General Counsel or mailed to the General Counsel and postmarked
within seven days of the Executive’s execution of this Agreement. If the last
day of the revocation period is a Saturday, Sunday or legal holiday, then the
revocation period will be extended to the following day which is not a Saturday,
Sunday or legal holiday. The Executive agrees that if he does not execute this
Agreement or, in the event of revocation, he will not be entitled to receive any
of the payments or benefits under Section 2.
     19. Tax Matters.
     a. HRB may withhold from any amounts payable under this Agreement or
otherwise such federal, state and local taxes as are required to be withheld
(with respect to amounts payable hereunder or under any benefit plan or
arrangement available to HRB’s employees) pursuant to any applicable law or
regulation.
     b. The parties agree that the payments and benefits provided under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder, and,
accordingly, this Agreement shall be interpreted to be in compliance therewith.
     20. Third Party Beneficiaries. Each Released Party will be a third party
beneficiary to this Agreement, with full rights to enforce this Agreement and
the matters documented herein.
     21. Interpretation. The parties hereto acknowledge and agree that: (a) each
party hereto and its counsel reviewed and negotiated the terms and provisions of
the Agreement and have contributed to their revision; and (b) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party will not be employed in the interpretation of the Agreement.
     22. Counterparts. This Agreement may be executed (including by facsimile
transmission confirmed promptly thereafter by actual delivery of executed
counterparts) with counterpart signature pages or in counterparts, each of which
together constitute one and the same instrument.

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year set forth at the head of this Agreement.

                  HRB MANAGEMENT, INC.
    Dated:  December 28, 2007      /s/ Alan M. Bennett            Name:        
     Title:              
EXECUTIVE
    Dated:                  William L. Trubeck              

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year set forth at the head of this Agreement.

                  HRB MANAGEMENT, INC.
    Dated:                   Name:              Title:              
EXECUTIVE
    Dated:  Dec.27, 2007    /s/ William L. Trubeck           William L. Trubeck
             

-12-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
OFFICER RESIGNATION
     Effective as of November 5, 2007, I hereby resign from my officer position
as Executive Vice President, Chief Financial Officer, of the following
companies:

  •   H&R Block, Inc., a Missouri Corporation     •   HRB Management, Inc., a
Missouri Corporation

                  By:   /s/ William L. Trubeck         William L. Trubeck      
  Dated: December 27, 2007   

A-1



--------------------------------------------------------------------------------



 



         

EXHIBIT B
STOCK OPTION SUMMARY

                                  Grant Date   Grant Price   Outstanding  
Vested   Accelerated  
10/4/04*
  $ 24,905       100,000       100,000          
6/30/05*
  $ 29.175       100,000       66,666       33,333  
6/30/06*
  $ 23.86       125,000       41,666       83,334  
6/30/07*
  $ 23.37       125,000               83,333                
 
            450,000       208,332       200,000                

 

*   The entire option will be classified as a nonqualified stock option.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
RESTRICTED SHARES SUMMARY

                                  Grant Date   Grant Price   Outstanding  
Vested   Accelerated  
6/30/05
  $ 0.00       4,667       0       4,667  

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
PERFORMANCE SHARES SUMMARY

                                  Grant Date   Grant Price   Outstanding  
Vested   Accelerated  
6/30/06
  $ 0.00       15,000       0       *  

 

*   #of shares actually awarded will be determined at end of 3-year performance
cycle (6/30/09) based on actual performance results.

Award will be prorated based on the # of days worked by associate during the
3 year performance cycle.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
Supplemental General Release
     This Supplemental General Release, dated as of the___ day of               
      , 200_, is delivered by William L. Trubeck (the “Executive”) to and for
the benefit of the Released Parties (as defined below). The Executive
acknowledges that this Supplemental General Release is being executed in
accordance with Section 7 of the Separation and Release Agreement dated December
28, 2007 (the “Separation Agreement”).
     1. General Release. (a) The Executive, for himself and for his heirs,
dependents, assigns, agents, executors, administrators, trustees and legal
representatives (collectively, the “Releasors”) hereby forever releases, waives
and discharges the Released Parties (as defined below) from each and every
claim, demand, cause of action, fee, liability or right of any sort (based upon
legal or equitable theory, whether contractual, common-law, statutory, federal,
state, local or otherwise), known or unknown, which Releasors ever had, now
have, or hereafter may have against the Released Parties by reason of any actual
or alleged act, omission, transaction, practice, policy, procedure, conduct,
occurrence, or other matter from the beginning of the world up to and including
the Effective Date, including without limitation, those in connection with, or
in any way related to or arising out of, the Executive’s employment or
termination of employment or any other agreement, understanding, relationship,
arrangement, act, omission or occurrence, with the Released Parties.
     (b) Without limiting the generality of the previous paragraph, this
Supplemental General Release is intended to and shall release the Released
Parties from any and all claims, whether known or unknown, which Releasors ever
had, now have, or may hereafter have against the Released Parties including, but
not limited to: (1) any claim of discrimination or retaliation under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, as amended (excluding claims for
accrued, vested benefits under any employee benefit or pension plan of the
Released Parties subject to the terms and conditions of such plan and applicable
law) and the Family and Medical Leave Act; (2) any claim under the Missouri
Service Letter Statute, the Missouri Human Rights Act and the Civil Rights
Ordinance of Kansas City, Missouri; (3) any other claim (whether based on
federal, state or local law or ordinance, statutory or decisional) relating to
or arising out of the Executive’s employment, the terms and conditions of such
employment, the termination of such employment and/or any of the events relating
directly or indirectly to or surrounding the termination of such employment,
including, but not limited to, breach of contract (express or implied), tort,
wrongful discharge, detrimental reliance, defamation, emotional distress or
compensatory or punitive damages; and (4) any claim for attorney’s fees, costs,
disbursements and the like.
E-l

 



--------------------------------------------------------------------------------



 



     (c) The foregoing release does not in any way affect: (1) the Executive’s
rights of indemnification to which the Executive was entitled immediately prior
to the Termination Date (as defined in the Separation Agreement) under
Section 4.06 of the Employment Agreement (as defined in the Separation
Agreement); (2) the Executive’s accrued, vested rights under any tax-qualified
pension plan maintained by HRB Management, Inc. (“HRB”); and (3) the right of
the Executive to take whatever steps may be necessary to enforce the terms of
the Separation Agreement.
     (d) For purposes of this Supplemental General Release, the “Released
Parties” means HRB, all current and former parents, subsidiaries, related
companies, partnerships, joint ventures and employee benefit programs (and the
trustees, administrators, fiduciaries and insurers of such programs), and, with
respect to each of them, their predecessors and successors, and, with respect to
each such entity, all of its past, present, and future employees, officers,
directors, members, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, and any other person acting by, through, under or in conceit
with any of the persons or entities listed in this paragraph, and their
successors (whether acting as agents for such entities or in their individual
capacities).
     2. No Existing Suit. The Executive represents and warrants that, as of the
Effective Date of this Supplemental General Release, he has not filed or
commenced any suit, claim, charge, complaint, action, arbitration, or legal
proceeding of any kind against HRB or its subsidiaries or affiliates. The
Executive acknowledges that this Supplemental General Release does not prohibit
him from filing a charge of discrimination with the Equal Employment Opportunity
Commission.
     3. Knowing and Voluntary Waiver. By signing this Supplemental General
Release, the Executive expressly acknowledges and agrees that: (a) he has
carefully read it and fully understands what it means; (b) he has discussed this
Supplemental General Release with an attorney of his choosing before signing it;
(c) he has been given at least 21 calendar days to consider this Supplemental
General Release; (d) he has agreed to this Supplemental General Release
knowingly and voluntarily and was not subjected to any undue influence or
duress; (e) the consideration provided him under Separation Agreement is
sufficient to support the releases provided by him under this Supplemental
General Release; (f) he may revoke his execution of this Supplemental General
Release within seven days after he signs it by sending written notice of
revocation as set forth below; and (g) on the eighth day after he executes this
Supplemental General Release (the “Effective Date”), this Supplemental General
Release becomes effective and enforceable, provided that the Executive does not
revoke this Agreement during the revocation period. Any revocation of the
Executive’s execution of this Supplemental General Release must be submitted, in
writing, to HRB Management, Inc., One H&R Block Way, Kansas City Missouri 64105,
to the attention of the General Counsel, stating “I hereby revoke my execution
of the Supplemental General Release.” The revocation must be personally
delivered to the General Counsel or mailed to the General Counsel and postmarked
within seven days of the Executive’s execution of this Supplemental
E-2

 



--------------------------------------------------------------------------------



 



General Release. If the last day of the revocation period is a Saturday, Sunday
or legal holiday, then the revocation period will be extended to the following
day which is not a Saturday, Sunday or legal holiday. The Executive agrees that
if he does not execute this Supplemental General Release or, in the event of
revocation, he will not be entitled to receive any of the payments or benefits
under Section 2 of the Separation Agreement. The Executive must execute this
Supplemental General Release on or before January 21, 2008.
     This Release is final and binding and may not be changed or modified.

                    Date:                 William L. Trubeck               

E-3

 